Case: 15-14358   Date Filed: 05/23/2016   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14358
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:14-cv-00050-MP-GRJ



ANNETTE KEATON WILLIAMS,

                                                            Plaintiff-Appellant,

                                   versus

ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (May 23, 2016)

Before TJOFLAT, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-14358     Date Filed: 05/23/2016    Page: 2 of 6


      Annette Keaton Williams appeals the district court’s order affirming the

Administrative Law Judge’s (“ALJ”) denial of her application for disability

insurance and supplemental security income benefits. Williams argues that there

was not substantial evidence to support the ALJ’s finding that she was not

disabled, because the ALJ should have found that Williams is “severely and

chronically mentally ill.” After careful consideration, we affirm.

                                          I.

      Our review is limited in social security cases. See 42 U.S.C. § 405(g). We

review the ALJ’s decision “to determine if it is supported by substantial evidence

and based on proper legal standards.” Crawford v. Comm’r of Soc. Sec., 363 F.3d
1155, 1158 (11th Cir. 2004) (per curiam) (quotation omitted). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Id. (quotation omitted).

We may not reweigh the evidence or decide facts for ourselves—the ALJ’s

decision deserves deference “even if the proof preponderates against it.” Dyer v.

Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (per curiam) (quotation omitted).

      To be eligible for disability and social security benefits, a claimant must be

considered “disabled.” 42 U.S.C. §§ 423(a)(1)(E), 1382(a)(1), (2). In determining

whether a claimant is “disabled,” the ALJ, in a sequential process, examines

whether the claimant: (1) is engaging in substantial gainful activity; (2) has a


                                          2
              Case: 15-14358     Date Filed: 05/23/2016   Page: 3 of 6


severe and medically determinable impairment; (3) has an impairment or

combination of impairments that satisfies the criteria of a “listing”; (4) can perform

her past relevant work in light of her present abilities, which comprise her residual

functional capacity (“RFC”); and (5) can adjust to other work in light of her RFC,

age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

      To apply this test, the ALJ evaluates the record before her, including

relevant medical records and physicians’ opinions. A treating physician’s opinion

must be given considerable weight unless “good cause” is shown to discount it.

Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). Good cause exists

where: (1) the opinion was not bolstered by evidence; (2) the record supported a

contrary finding; or (3) the opinion was conclusory or inconsistent with the

physician’s own medical records. Id. The weight due to a non-examining

physician’s opinion depends partly on whether it is supported by clinical findings

and is consistent with the record as a whole. See 20 C.F.R. § 404.1527(c), (e).

“[T]he ALJ must state with particularity the weight given to different medical

opinions and the reasons therefor.” Winschel v. Comm’r of Soc. Sec., 631 F.3d
1176, 1179 (11th Cir. 2011).

                                         II.

      Williams never objected to the magistrate judge’s Report and

Recommendation (“R&R”), so we review her claims for plain error. See 11th Cir.


                                          3
               Case: 15-14358      Date Filed: 05/23/2016     Page: 4 of 6
Rawle 3-1. Plain error requires: (1) an error; (2) that is plain; (3) that affects the

substantial rights of the party; and (4) that seriously affects the fairness, integrity,

or public reputation of a judicial proceeding. Brough v. Imperial Sterling Ltd., 297
F.3d 1172, 1179 (11th Cir. 2002).

      The ALJ did not plainly err by finding that Williams was not disabled.

Williams relies primarily on two medical opinions in challenging the ALJ’s

determination: those of Dr. Abeles and Dr. Grauer. The ALJ properly did not

consider Dr. Abeles’s opinion because that opinion was prepared for Williams’s

previous, denied disability claim, which this Court affirmed. See Williams v.

Astrue, 416 F. App’x 861, 863 (11th Cir. 2011) (per curiam) (unpublished)

(affirming the ALJ’s decision to give Dr. Abeles’s opinion “little weight”). The

ALJ had no occasion to revisit Dr. Abeles’s opinion here, with respect to a separate

disability claim covering a separate period of time.

      Neither did the ALJ plainly err by giving less weight to Dr. Grauer’s

opinion. Ordinarily, a treating physician’s opinion would be entitled to

considerable weight, but the ALJ had good cause to discount Dr. Grauer’s opinion.

See Lewis, 125 F.3d at 1440. First, to the extent that Dr. Grauer purported to

declare Williams “fully disabled,” this was not a medical opinion entitled to special

significance, but rather a conclusory legal judgment “on issues reserved to the

Commissioner.” 20 C.F.R. § 404.1527(d). Second, Dr. Grauer based his


                                            4
              Case: 15-14358     Date Filed: 05/23/2016    Page: 5 of 6


assessment largely on Dr. Abeles’s opinion, rather than on his personal observation

of specific functional limitations. See id. § 404.1527(c)(3). Finally, Dr. Grauer’s

opinion was not consistent with the record as a whole. See id. § 404.1527(c)(4).

The ALJ did not plainly err by discounting Dr. Grauer’s opinion.

      The ALJ’s finding as to Williams’s mental RFC was supported by

substantial evidence. One treating physician found that even without any

psychotropic medication, Williams was cooperative, her memory was intact, her

attention and concentration were adequate, and her judgment was fair. Many of

her other examinations resulted in similar findings. Two non-treating

psychologists confirmed that Williams had only mild to moderate mental issues,

which did not significantly affect her ability to follow simple instructions,

complete tasks, and work a normal workweek. Williams also acknowledged her

ability to do household chores and yardwork, read the Bible and meditate, go to

church, go shopping, manage her money, do puzzles, and drive. Finally, the ALJ

noted instances in which Williams appeared to have given medical providers

questionable information in order to build her benefits case. Substantial evidence

supported the ALJ’s finding as to Williams’s mental RFC.

      The ALJ’s findings that Williams could either return to her past work or

adjust to other work were also supported by substantial evidence. A claimant bears

the burden of demonstrating that she cannot perform her past work. Lucas v.


                                          5
              Case: 15-14358     Date Filed: 05/23/2016   Page: 6 of 6


Sullivan, 918 F.2d 1567, 1571 (11th Cir. 1990). A claimant can perform her past

work if her RFC is sufficient to meet the demands of the relevant job. See 20

C.F.R. §§ 404.1560(b), 416.960(b). In making this assessment, ALJs may allow

vocational experts to testify, see id., as the ALJ did here. Based on Williams’s

RFC and impairments, the ALJ asked the vocational expert hypothetical questions

about possible work, and the expert testified that Williams was capable of

performing her past jobs as a mail handler or an office helper. He also testified

that Williams could adjust to work as a car wash assistant or a housekeeper based

on her RFC. This was substantial evidence supporting the ALJ’s findings. See

Winschel, 631 F.3d at 1180.

      For these reasons, we AFFIRM the district court’s order upholding the

ALJ’s denial of benefits.

      AFFIRMED.




                                          6